
	

113 S2116 IS: Native American Seeds Protection Act of 2014
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2116
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Heinrich (for himself and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To direct the Secretary of Agriculture, in consultation with Indian tribes, to make grants,
			 competitive grants, and special research grants to, and enter into
			 cooperative agreements and other contracting instruments with, eligible
			 entities to conduct research and education and training programs to
			 protect and preserve Native American seeds, and for other purposes.
	
	1.Short titleThis Act may be cited as the Native American Seeds Protection Act of 2014.
		
			2.
			Research grants for purposes of protection and preservation of Native American seeds
			
				(a)
				In general
				Subtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended by inserting after section 1418  (7
			 U.S.C. 3153) the following:
				
					
						1419.
						Research grants for purposes of protection and preservation of Native American seeds
							(a)
							Definitions
							In this section:
							
								(1)
								Eligible entity
								The term eligible entity means—
								
									(A)
									a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of
			 1994 (7 U.S.C. 301 note)); or
								
									(B)
									an Indian tribe.
								
								(2)
								Indian tribe
								The term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
							
								(3)
								Qualified research entity
								The term qualified research entity means an entity with a demonstrated capacity and infrastructure necessary to carry out
			 agricultural research projects, including—
								
									(A)
									a State agricultural experiment station;
								
									(B)
									a college or university (including a 1994 Institution);
								
									(C)
									another research institution or organization;
								
									(D)
									a private organization;
								
									(E)
									a corporation; or
								(F)an individual.
							(b)
							Authority
							Consistent with this section, the Secretary may make grants (including competitive grants and
			 special
			 research grants) to, and enter into cooperative agreements and other
			 contracting instruments with, eligible entities to conduct research and
			 education and training programs that—(1)are objective, operationally
			 independent, and external to the Federal Government; and(2)concern the
			 purity of Native American seeds (as defined by the Secretary, in
			 consultation with Indian tribes).
							
							(c)
							Cooperation required
							Grant applications submitted by an eligible entity under this section shall certify that the
			 research to be conducted will be performed under a cooperative agreement
			 with at least 1 other qualified research entity.
						
							(d)
							Activities
							Under this section, funding may be provided to conduct—
							
								(1)
								research to assess the direct and indirect impacts of—
								
									(A)
									public law and policies on traditional ways of life and cultural practices relating to the
			 harvesting and cultivating of Native American seeds; and
								
									(B)
									contaminants that compromise the integrity and purity of Native American seeds; and
								
								(2)
								education and training programs on—
								
									(A)
									the methods necessary to conduct the research described in paragraph (1); and
								
									(B)
									the best methods to continuously test, monitor, and otherwise protect the purity of Native American
			 seeds.
								
							(e)
							Report
							Beginning not later than 1 year after the date of  enactment of this section, and each year
			 thereafter, the Secretary shall submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition,
			 and Forestry of the Senate a report that contains—
							
								(1)
								a description of the results of any research conducted under this section;
							
								(2)
								a description of the effectiveness of any education and training programs conducted under this
			 section in enabling
			 eligible entities to ensure the purity of Native American seeds; and
							
								(3)
								any recommendations of the Secretary to improve the effectiveness of the  education and training
			 programs.
							.
			
				(b)
				Regulations
				Not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall
			 issue
			 regulations to carry out section 1419 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (as added by
			 subsection (a)), including regulations to define the term Native American seed for purposes of that section.
			
			3.
			Developing seed storage facilities to preserve and protect Native American seeds
			Section 306(a)(19)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)(A))
			 is amended—(1)by striking ,, and inserting a comma; and(2)by inserting , including the expansion, construction, and infrastructure costs associated with developing seed
			 storage facilities that are used to protect and preserve Native American
			 seeds (as defined by the Secretary pursuant to section 1419 of the
			 National Agricultural Research, Education, and Teaching Policy Act of
			 1977) before the period at the end.
			
